Citation Nr: 1124997	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  05-41 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin condition, claimed as psoriasis.  

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for myotonia congenita, claimed as Thomsen's myotonia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1983 to April 1983.  He subsequently served in the United States Army Reserves until 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO). 

This case was previously before the Board in November 2009.  At that time, in addition to the issues above, the Veteran also sought service connection for chronic left and right knee conditions.  The Board denied service connection for those conditions, so they are no longer before the Board.

In that November 2009 decision, the Board remanded the claims listed above for further development.  When the Board remands a claim, it has a duty to ensure compliance with its remand instructions.  For reasons explained in greater detail below, the Board finds substantial compliance with its remand instructions and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  


FINDINGS OF FACT

1.  The most probative evidence of record does not indicate that the onset of the Veteran's skin condition was during a period of active duty for training, nor is there evidence that the Veteran's skin condition increased in severity while the Veteran was performing on a period of active duty for training.  

2.  The most probative evidence of record does not indicate that the onset of the Veteran's arthritis was during a period of active duty for training, nor is there evidence that his arthritis increased in severity during such a period.  

3.  The Veteran's myotonia congenita is a congenital condition that did not have its onset in and was not aggravated during a period of active duty for training.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).  

2.  The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.

3.  The criteria for service connection for myotonia congenita have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran served in the United States Army Reserves.  Accordingly, his service is characterized as either active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  With respect to periods of ACDUTRA, service connection may be granted for disabilities resulting from a disease or injury incurred in or aggravated while performing active duty for training; for periods of INACDUTRA, service connection is only warranted for injuries incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303.  Further, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Before turning to the merits of the Veteran's claim, the Board notes that the Veteran's complete service treatment records and service personnel records from his 20 years of Reserve service are not available.  Though the Board has many of the Veteran's records, in a June 2010 memo, the Appeals Management Center found that no further records were available.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran seeks service connection for three conditions, each of which is evaluated separately below.  




Skin Condition

The Veteran seeks service connection for a skin condition.  As there is no evidence that his skin condition was incurred in or aggravated during a period of ACDUTRA, his claim shall be denied. 

First, it is clear that the Veteran currently suffers from some skin condition, though there has been confusion among his private and VA doctors as to what specific condition it is.  In reviewing the Veteran's claims file, it appears that he first sought treatment for his skin condition in February 2001 at the Walker Baptist Medical Clinic.  He was diagnosed as suffering from dermatitis, and his doctor questioned whether the condition was eczema or tinea.  The Veteran was subsequently diagnosed as suffering from atopic dermatitis (which is also referred to as "atopic eczema") and eczematous dermatitis.  See Dorland's Illustrated Medical Dictionary 501 (31st ed. 2007) (defining dermatitis) [hereinafter Dorland's].  Further, The Veteran underwent a VA examination in March 2011.  This examination also found that the Veteran suffers from eczema.

In his March 2004 claim, the Veteran stated that he was seeking service connection for psoriasis.  At that time, the Veteran was receiving treatment from the Whatley Health Clinic, and records from that clinic show that he was diagnosed as suffering from psoriasis, though that was never definitive.  Given the incongruity between the Veteran's claim and his actual diagnosis, the Board has appropriately broadened the Veteran's claim for service connection from psoriasis to a skin condition in general.  

Despite the Veteran's current diagnosis, his claim fails because there is no evidence that his condition was incurred in or aggravated by a period of ACDUTRA (as a skin condition is not an injury, it is not subject to service connection for a period of INACDUTRA).  In this regard, it is noted that ACDUTRA periods are a precisely defined, discrete number of days of service.  To establish service connection based on such service, it is necessary to show the onset of the disease during one of those discrete periods, or the aggravation of the disease during one of those discrete periods.  

There is no indication in any of the Veteran's service treatment records of such an incurrence or aggravation during a period of ACDUTRA.  Though the Board acknowledges that the Veteran's complete service treatment records have not been obtained, VA has obtained his records through 1998.  None of these records show either an incurrence or aggravation of the Veteran's skin condition.  

In his December 2005 Substantive Appeal, the Veteran stated that he believed that his skin condition was either incurred in or aggravated by his military service.  The Veteran is certainly competent to provide the date of the onset of his skin condition, but his statement here did not do so.  More importantly, his statement is outweighed by the conclusion of the examiner from his March 2011 VA examination.  In that report, the examiner stated that there were no treatment records in the service for his skin condition.  He further noted that eczema is due to genetics and environmental exposures, and that there is no evidence of exposure during his service that aggravated his skin condition.  

The Board acknowledges the sincerity of the Veteran's belief that his skin condition was incurred in or aggravated by a period of ACDUTRA.  His contention, however, is both vague and conclusory, and it is unsupported by the medical evidence of record.  Accordingly, the Board finds the opinion of the VA examiner to be more probative in resolving the question of whether his skin condition had its onset in or was aggravated by a period of ACDUTRA.  As the weight of the evidence is against the Veteran's claim, the benefit of the doubt rule is not at issue here.

Again, after reviewing the evidence, the Board finds that the most probative evidence of record does not show that the Veteran's skin condition had its onset in or was aggravated by a period of ACDUTRA.  Accordingly, the Board concludes that service connection for this condition is not warranted.  

Arthritis 

The Veteran also seeks service connection for arthritis.  For the reasons that follow, the Board finds that service connection for this condition is not warranted.  

First, though the Veteran did not specify which joints or parts of his body were afflicted with arthritis, there is evidence that the Veteran currently suffers from this condition.  Again, the Veteran underwent a VA examination in March 2011.  In that examination, the examiner found that the Veteran suffered from bilateral hand arthritis and bilateral shoulder arthritis.  

There is also evidence that the Veteran's bilateral hand arthritis was noted during his service with the Reserves.  On his November 1998 report of medical history, the Veteran reported suffering from arthritis.  A physician's note on this history stated that the Veteran suffered from arthritis in his hands and characterized such arthritis as unremarkable.  

Despite the current diagnosis and the in-service notation, the Veteran's claim here fails for the same reason as his claim for service connection for a skin condition: there is again no evidence that his condition had its onset in or was aggravated by a period of active duty for training.  Though the Veteran's bilateral hand arthritis was noted in November 1998, there is no evidence that his arthritis had is onset during a period of ACDUTRA.  Indeed, the fact that it was the Veteran who noted that he was suffering from this condition on a report of medical history is at least suggestive of the fact that he was reporting an earlier diagnosis that was not made during a period of ACDUTRA.  

Similarly, the VA examiner concluded that the Veteran's arthritis was neither incurred in nor aggravated during a period of ACDUTRA. In his VA examination, the Veteran stated that during his career, he worked in manual labor occupations, including road construction and other construction work.  The examiner concluded that the Veteran's hand and shoulder arthritis are related to these nonservice occupations, and that they were less likely as not aggravated by his service in the Reserves.  

In his December 2005 Substantive Appeal, the Veteran contended that his arthritis was "incurred during [his] period of service or was aggravated by [his] military service."  Again, the Veteran is competent to report the dates of onset or the relative severity of his arthritis.  Here, however, his statement lacks the particularity that is required for a showing of service connection based on service in the Reserves.  Unlike active duty military service in which arthritis is presumptively related to service if noted within one year of separation, this presumption is not applicable in cases involving ACDUTRA.  Biggins, 1 Vet. App. at 477-78.  The fact that the Veteran did not state the period of ACDUTRA during which his arthritis had its onset or increased in severity ultimately renders his contention less probative than that of the VA examiner.  As the weight of the evidence is against the Veteran's claim, the benefit of the doubt rule is again not at issue.

In summary, the Board finds that though the Veteran currently suffers from arthritis in both his hands and shoulders, the most probative evidence does not indicate that these conditions had their onset in or were aggravated by a period of active duty for training.  Accordingly, the Board concludes that service connection for arthritis is not warranted.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303

Myotonia Congenita 

The Veteran seeks service connection for myotonia congenita, a "tonic spasm and rigidity of certain muscles when an attempt is made to move them after a period of rest."  Dorland's 1244.  For the reasons that follow, his claim shall be denied.  

First, the Board notes that the Veteran's service treatment records and private medical records have used the terms "Thomsen's myotonia," "Thompson's myotonia," and "myotonia congenita" interchangeably when referring to the Veteran's condition.  As medical literature supports the idea that "Thomsen's myotonia" is simply a common name for myotonia congenita, the Board shall use the latter term in its decision.  See Dorland's 1945 (defining "Thomsen disease" as "myotonia congenita").  

Next, it is clear that the Veteran suffers from this condition.  The Veteran was first diagnosed as suffering from myotonia congenita in October 1997.  He was placed on a physical profile in 1998 on account of his myotonia in 1998, and the condition was noted on his November 1998 report of medical history.  A March 2011 VA examination confirmed that the Veteran continues to suffer from this condition.  

Service connection is not warranted for this condition, however, because of its congenital nature.  VA regulation provides that "congenital or developmental defects . . . are not disease or injuries within the meaning of applicable legislation" and are thus not subject to service connection.  38 C.F.R. § 3.303(c).  

The evidence in this case (as well as the name of the condition itself) establishes that the Veteran's myotonia congenita is such a congenital condition.  In the Veteran's March 2011 VA examination, for instance, the examiner stated that myotonia congenita "is a well established congenital condition."  Records of the Veteran's treatment at the Whatley Health Clinic show that doctors there similarly referred to the condition as congenital.  

Such a designation alone is not fatal to the claim, however, as under certain circumstances, service connection may be granted for such disorders if they are shown to have been aggravated during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent opinion, VA's General Counsel indicated that, for service connection purposes, there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect."  Congenital diseases may be service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, may not be service connected in its own right.  

Whether the Veteran's myotonia congenita is a disease or defect is unclear.  Regardless of its characterization, however, there is no evidence that the Veteran's myotonia congenita was first noted during a period of ACDUTRA or that it was aggravated during a period of ACDUTRA.  Private medical records reflect that the Veteran was first diagnosed as suffering from myotonia congenita in October 1997 at the Simon-Williamson Clinic.  Though the Veteran's service treatment records show that he later reported suffering from this condition, it does not appear that the initial diagnosis or onset came during a period of ACDUTRA.  More importantly, there is no evidence that this condition was aggravated during a period of ACDUTRA.  Indeed, the Veteran's service treatment records show that he was placed on a profile after he reported suffering from the condition.  Further, in his VA examination, the Veteran reported that though he was only diagnosed as suffering from myotonia congenita in 1997, he had suffered from the symptoms of the condition all his life.  Finally, in that same VA examination, the examiner determined that the Veteran's myotonia congenita was not aggravated by his service.  Accordingly, as there is no evidence that the Veteran's condition was first noted in or was aggravated during a period of ACDUTRA, whether this condition is a congenital disease or defect is immaterial.  

In summary, the evidence indicates that the Veteran's myotonia congenita is a congenital condition that was neither first noted in nor aggravated during a period of ACDUTRA.  Accordingly, the Board concludes that the criteria for service connection for myotonia congenita have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.  

Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

First, with respect to the Veteran's claim for service connection for myotonia congenita, the VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed, and further factual development could not lead to an award. VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  As the Veteran's myotonia congenita is a congenital defect and not subject to service connection, the provisions of the VCAA are inapplicable, and no further discussion is warranted.  However, were this condition otherwise subject to service connection, the basis was set out in the letter sent to the Veteran in April 2004 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of Appeals for Veterans Claims ruled that VA must inform claimants of all five elements of a service connection claim, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Though the Veteran in this case did not receive such notice regarding ratings and effective dates prior to the initial rating decision, he did receive such notice in December 2009, and his case was thereafter readjudicated.  Further, his claims are being denied, so there can be no possibility of any prejudice to him.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his private medical treatment.  The Veteran was afforded a VA compensation and pension examination.  

As noted above, the Board remanded the claims at issue here in November 2009.  Specifically, the Board had three directives upon remand: first, that the RO or Appeals Management Center (AMC) obtain copies of the Veteran's personnel or medical records from his last Reserve unit; second, that the Veteran should receive updated notice that explained how service connection worked in claims involving ACDUTRA and INACDUTRA; and third, that the Veteran undergo a VA examination.

In reviewing the post-remand development, the Board determines that each of these objectives has been accomplished.  The AMC sought the Veteran's Reserve records from his previous unit, from the Records Management Center, and the National Personnel Records Center.  The AMC made a formal finding of unavailability of any more records in June 2010.  Next, the Veteran was sent updated notice in December 2009 that explained the differences between active duty, ACDUTRA and INACDUTRA.  Finally, the Veteran underwent a VA examination in March 2011 that evaluated him for each issue currently on appeal.  

Again, the Board has a duty to ensure substantial compliance with its remand directives.  See D'Aries, 22 Vet. App. at 97.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for a skin condition is denied.

Service connection for arthritis is denied.

Service connection for myotonia congenita is denied.  


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


